Exhibit 10.2

AMENDMENT TO
PHANTOM STOCK AWARD AGREEMENT

The Phantom Stock Award Agreement, dated as of                , 2004, is hereby
amended, effective as of August 19, 2006, by adding the following at the end of
Section 5 of the Agreement:

“Notwithstanding anything else in this Agreement to the contrary, in the event
that Phantom Stock units vest following the determination of the Corporation’s
TSR as provided in Section 2(a), payments shall be made with respect to such
vested Phantom Stock units at such times as would have occurred if the Grantee
had remained employed during the entire term of the Agreement and if such
accelerated vesting had not occurred; provided, however, that if following such
accelerated vesting the Grantee incurs a “separation from service” (within the
meaning of Code Section 409A) with the Corporation and its Subsidiaries, all
remaining vested Phantom Stock units will be paid promptly following the
separation from service, or, if the Grantee is identified as a “specified
employee,” within the meaning of Code Section 409A, promptly following the
expiration of 6 months following the separation from service (or, if earlier,
following the date of the Grantee’s death).  It is the intention of the
Corporation and the Grantee that this Award not result in unfavorable tax
consequences to Grantee under Code Section 409A.  Accordingly, Grantee consents
to such amendment of this Agreement as the Corporation may reasonably make in
furtherance of such intention, and the Corporation shall promptly provide, or
make available to, Grantee a copy of any such amendment.”


--------------------------------------------------------------------------------